The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s amendments/remarks received November 23, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-8 are canceled.  Claims 9-27 are under consideration.

Priority:  The instant application has an effective filing date of March 25, 2019.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20170326271; previously cited).  White et al. disclose an injectable composition comprising a carbohydrate (at least paragraphs 0009, 0112), where the carbohydrate is hyaluronic acid (at least paragraphs 0073, 0109, 0160-0161, 0164).  White et al. disclose a syringe comprising the injectable composition comprising said carbohydrate and a kit comprising a syringe comprising the injectable composition and instructions (at least paragraphs 0041, 0046-0047).  White et al. disclose injection of the carbohydrate composition with a needle and syringe (at least paragraphs 0099, 0153).  White et al. disclose the injection of the composition comprising carbohydrate (hyaluronic acid) exert a lubricating effect, augmenting the effect of carbohydrates and other components naturally present in the soft tissue surrounding the site of injection (at least paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed kit comprising hyaluronic acid, at least one syringe, and at least one needle in view of the teachings of White et al. (instant claim 20).  The motivation to do so is given by White et al., which disclose a kit comprising the claimed components hyaluronic acid, syringe, and needle, was available in the prior art.
Regarding instant claim 21, White et al. disclose the hyaluronic acid is cross-linked (at least paragraphs 0160-0161, 0164).
Regarding instant claim 22, White et al. disclose the hyaluronic acid is in the form of an injectable gel (at least paragraph 0164).
Regarding instant claim 23, White et al. disclose the hyaluronic acid is derived from bacteria (at least paragraphs 0028, 0161).
Regarding instant claim 24, White et al. disclose the hyaluronic acid is at a concentration selected from among others 5-30 mg/mL (at least paragraphs 0016, 0112).
Regarding instant claim 25, White et al. disclose the needle for injection will have a gauge from about 25-27 (at least paragraphs 0058, 0099, 0153).
Regarding instant claim 26, White et al. disclose the injectable composition, i.e. hyaluronic acid, is packed or packaged in the syringe (at least paragraphs 0041, 0046-0047).
Regarding instant claim 27, White et al. disclose instructions for injection (at least paragraph 0047).  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  MPEP 2112.01.

	Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  
	Applicant asserts that White et al. do not teach or suggest that hyaluronic acid injection can simulate subcutaneous soft tissue anywhere, let alone in a residual limb of a subject.
	Applicant’s remarks are not persuasive.  It is noted that the recited limitation of the claimed kit “for simulating subcutaneous soft tissue in a residual limb of a subject” is an intended use of the kit.  In this instance and as noted above, White et al. et al. disclose a kit comprising the same components as the recited kit.  Therefore, White et al. can be deemed to disclose the claimed kit and its components.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20170326271; previously cited) in view of Allami et al. (2016 Military Medical Research 3:34, 8 pages; previously cited).  The teachings of White et al. are noted above.  White et al. disclose tendinopathy is a common clinical disorder; the most common tendinopathy being lateral epicondylitis (at least paragraph 0003).  White et al. disclose methods of treating tendinopathy and pain of an affected limb, comprising administering to a subject a composition comprising a carbohydrate (hyaluronic acid), where the carbohydrate provides hydration and lubricity to reduce pain and restore function by augmenting the soft tissue in the surrounding area (at least paragraphs 0003, 0009, 0070, 0073, 0109, 0112, 0160-0161, 0164).  White et al. disclose the limbs for injection include elbow, wrist, finger (at least p. 7-8, also Table 1).  White et al. do not explicitly teach the limb is residual.
Allami et al. disclose upper limb amputations are one of the injuries that armed forces are exposed to frequently (p. 1).  Allami et al. disclose according to examinations, lateral epicondylitis was the most frequent complication, after bicipital tendonitis (p. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for simulating soft tissue in a residual limb of a subject, comprising introducing or injecting hyaluronic acid into the residual limb of the subject (instant claim 9).  The motivation to do so is given by the prior art.  White et al. disclose methods of treating tendinopathy and pain of an affected limb, comprising administering to a subject a composition comprising a carbohydrate (hyaluronic acid), where the carbohydrate provides hydration and lubricity to reduce pain and restore function by augmenting the soft tissue in the surrounding area.  Allami et al. disclose subjects having upper limb amputations experience complications, including lateral epicondylitis (tendinopathy).  Therefore, one of ordinary skill would have reasonable motivation to administer or inject the hyaluronic acid disclosed in White et al. to treat tendinopathy at a residual limb site as suggested in Allami et al. because there was interest in treating tendinopathy and pain of limbs in subjects.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses injecting hyaluronic acid reduces pain and restores function by augmenting the soft tissue in the surrounding area.
Regarding instant claim 10, White et al. disclose the injection of carbohydrate composition (or hyaluronic acid) with a needle and syringe (at least paragraphs 0099, 0153).
Regarding instant claim 11, White et al. disclose repeating the injection of the carbohydrate composition (or hyaluronic acid) (at least paragraph 0098).
Regarding instant claim 12, White et al. disclose injecting the compositions to various sites, including junctions where the degenerate tendons meet the bone (at least paragraphs 0095-0097, 0171-0172).
Regarding instant claim 13, White et al. disclose the hyaluronic acid is cross-linked (at least paragraphs 0160-0161, 0164).
Regarding instant claim 14, White et al. disclose the hyaluronic acid is in the form of an injectable gel (at least paragraph 0164).
Regarding instant claim 15, White et al. disclose the hyaluronic acid is derived from bacteria (at least paragraphs 0028, 0161).
Regarding instant claim 16, White et al. disclose the hyaluronic acid is at a concentration selected from among others 5-30 mg/mL (at least paragraphs 0016, 0112).
Regarding instant 17, White et al. disclose hyaluronic acid is for injection at an affected limb, where the injection is below the skin (at least paragraphs 0095-0097, 0171-0172).
Regarding instant claim 18, White et al. disclose treatable limbs include the hand (fingers) (Table 1).  Therefore, it would be obvious that a residual limb for treatment can reasonably include a finger.
Regarding instant claim 19, White et al. disclose the injectable compositions comprising carbohydrate (or hyaluronic acid) for treating humans (at least paragraphs 0009, 0042, 0077-0078).

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  
	Applicant asserts that White et al. do not teach or suggest that hyaluronic acid injection can simulate subcutaneous soft tissue anywhere, let alone in a residual limb of a subject.
	Applicant’s remarks are not persuasive.  In this instance and as noted above, the prior art provides motivation to treat the residual limb of a subject in need thereof comprising injecting or introducing hyaluronic acid into the residual limb of the subject.  Therefore, Applicant’s claimed limitation that hyaluronic acid injection simulates subcutaneous soft tissue at a residual limb would flow naturally from following the suggestion of the prior art of injecting hyaluronic acid into the residual limb of a subject to treat conditions at the residual limb, including tendinopathy, pain, and/or lateral epicondylitis.     

	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656